Case 1:21-cv-00457-CFC Document 1-4 Filed 03/29/21 Page 1 of 18 PageID #: 146




                         Exhibit 4
Case 1:21-cv-00457-CFC Document 1-4 Filed 03/29/21 Page 2 of 18 PageID #: 147
                                                                                            1111111111111111111111111111111811!1411111111111111111111111111111111
(12)   United States Patent                                                                             (10) Patent No.:                     US 8,825,475 B2
       Eksler                                                                                           (45) Date of Patent:                          *Sep. 2, 2014

(54)    TRANSFORM-DOMAIN CODEBOOK IN A                                                                  6,453,289 B1 *       9/2002 Ertem et al.             704/225
        CELP CODER AND DECODER                                                                          7,106,228 B2         9/2006 Bessette etal.
                                                                                                     2003/0009325 Al *       1/2003 Kirchherr etal.          704/211
(75)    Inventor:     Vaclav Eksler, Sherbrooke (CA)                                                                              (Continued)

(73)    Assignee: Voiceage Corporation, Town of Mount                                                             FOREIGN PATENT DOCUMENTS
                  Royal, Quebec (CA)
                                                                                                    WO            2009/033288                3/2009
                                                                                                    WO            2011/048094                4/2011
 *      Notice:       Subject to any disclaimer, the term of this
                      patent is extended or adjusted under 35
                      U.S.C. 154(b) by 0 days.                                                                        OTHER PUBLICATIONS

                      This patent is subject to a terminal dis-                                     Bessette et al., "Universal Speech/Audio Coding Using Hybrid
                      claimer.                                                                      ACELP/TCX Techniques", 2005 IEEE International Conference on
                                                                                                    Speech, Acoustics and Signal Processing, ICASSP 'o5, vol. 3, Mar.
(21)    Appl. No.: 13/469,744                                                                       23, 2005, pp. III/301-111/304.

(22)    Filed:        May 11, 2012                                                                                                (Continued)

(65)                     Prior Publication Data
                                                                                                    Primary Examiner — Richemond Dorvil
        US 2012/0290295 Al           Nov. 15, 2012                                                  Assistant Examiner — Thuykhanh Le
                                                                                                    (74) Attorney, Agent, or Firm — Fay Kaplun & Marcin, LLP
                   Related U.S. Application Data
(60) Provisional application No. 61/484,968, filed on May
       11,2011.                                                                                     (57)                          ABSTRACT

                                                                                                    Codebook Arrangement for use in coding an input sound
(51)    Int. Cl.
                                                                                                    signal includes First and Second Codebook Stages. First
        GlOL 19/12                (2013.01)
                                                                                                    Codebook Stage includes one of a time-domain CELP code-
        GlOL 19/00                (2013.01)
                                                                                                    book and a transform-domain codebook. Second Codebook
        GlOL 21/00                (2013.01)
                                                                                                    Stage follows the first codebook stage and includes the other
        GlOL 21/04                (2013.01)
                                                                                                    of the time-domain CELP codebook and the transform-do-
(52)  U.S. Cl.
                                                                                                    main codebook. Codebook Stage includes an adaptive code-
      CPC                             GlOL 19/12 (2013.01)
                                                                                                    book may be provided before First Codebook Stage. A selec-
      USPC           704/219; 704/220; 704/222; 704/223;
                                                                                                    tor may be provided to select an order of the time-domain
             704/500; 704/501; 704/502; 704/503; 704/504
                                                                                                    CELP codebook and the transform-domain codebook in First
(58) Field of Classification Search                                                                 and Second Codebook Stages, respectively, as a function of
      None                                                                                          characteristics of the input sound signal. The selector may
      See application file for complete search history.                                             also be responsive to both the characteristics of the input
                                                                                                    sound signal and a bit rate of the codec using Codebook
(56)                     References Cited
                                                                                                    Arrangement to bypass Second Codebook Stage. Codebook
                   U.S. PATENT DOCUMENTS                                                            Arrangement can be used in a coder of an input sound signal.

       6,108,626 A *      8/2000 Cellario etal.                          704/230
       6,134,518 A *     10/2000 Cohen et al.                            704/201                                    32 Claims, 6 Drawing Sheets


                                                                                 s(n)
                                                                                         .1_
                                                                  input signal
                                                                                             W(z)



                                                                 tz?                    Sw (n)       Classifier



                                                        v(n)

                                      past excitation

                                   transform q(n)                                                                          c(n)    innov.
                                     domain               H(z)                                                      H(z)            cdbk
                                   codebook
                                              607                                                                          606


                                    mum      c(n)                                                                          q(n) transform
                                                         H(z)                                                       H(z)          domain
                                    cdbk                                                                                          codebook


                                                                                   min je,1or(o)1 21
Case 1:21-cv-00457-CFC Document 1-4 Filed 03/29/21 Page 3 of 18 PageID #: 148


                                               US 8,825,475 B2
                                                      Page 2


(56)                 References Cited                          2011/0082693 Al *   4/2011   Krishnan etal.         704/225
                                                               2011/0224994 Al *   9/2011   Norvell etal.          704/500
             U.S. PATENT DOCUMENTS                             2012/0089389 Al     4/2012   Bessette etal.
                                                               2012/0185256 Al*    7/2012   Virette et al.         704/500
 2003/0191635 Al *   10/2003   Minde et al.     704/220
                                                                             OTHER PUBLICATIONS
 2006/0036435 Al *    2/2006   Kovesi et al.    704/229
 2006/0173677 Al *    8/2006   Sato et al.      704/223    3GPP TS 26.290 V61.1, 3'd Generation Partnership Project, Techni-
 2007/0225971 Al *    9/2007   Bessette         704/203
                                                           cal Specification Group Servicesand System Aspects; Speech Codec
 2009/0024386 Al *    1/2009   Su et al.        704/201
                                                           Speech Processing Functions; Adaptive Multi-Rate-Wideband
 2009/0240491 Al *    9/2009   Reznik           704/219
 2009/0306992 Al *   12/2009   Ragot etal.      704/500    (AMR-WB) Speech Codec; Transcoding Functions, Release 6, Jul.
 2010/0088089 Al*     4/2010   Hardwick         704/208    2005, pp. 1-53.
 2010/0241425 Al *    9/2010   Eksler etal.     704/220
 2011/0010168 Al*     1/2011   Yu et al.        704/219    * cited by examiner
Case 1:21-cv-00457-CFC Document 1-4 Filed 03/29/21 Page 4 of 18 PageID #: 149


U.S. Patent            Sep. 2,2014             Sheet 1 of 6                    US 8,825,475 B2




                                                                                    100
                                         101
                                                                            ■I--
                                                          sw(n)


          speech signal
                                                                                      102
                                               zero input response


                                          105             106
                                        /-/
                                               )1 1 (n)

      121----in
          past excitation
                                                                109
             k
                            (n)                Y2(n)


                                   ri
                                  108                                 mini' error(n)I 2 1
          130r—"                                                               \-
                                                                                     111
                                        FIG.1
Case 1:21-cv-00457-CFC Document 1-4 Filed 03/29/21 Page 5 of 18 PageID #: 150


U.S. Patent                      Sep. 2,2014             Sheet 2 of 6                   US 8,825,475 B2




                       220
                           1

       r-
             201 adaptive codebook
                       V                           202
                                 (n)   gp                x   203

             excitation signal                                207
                  history                                                                synthesis
       1._
                     230                                                 1      s'(n)   si\Vv\v\i
                                               n
                                                                        A(z)
                  innovative codebook
                                                                         2\08
                                                              206




                                                   FIG.2
           Case 1:21-cv-00457-CFC Document 1-4 Filed 03/29/21 Page 6 of 18 PageID #: 151




                                                                                                                      lu alud °S il
                                                           s(n)                      s (n)
                                                                    W(z)

          qi(n)                           speech signal

                          r 302                                     W( z)   zero input response
          F(z)
                                                                    A(z)
                                                       313
             qin,d(n)                                                                314

 303                      z 304                            v(n)
          DT
                      ) 307
             Qin, d                      past excitation




                                                                                                                    9 Joc P a
                                                                                                                            MS
          AVG)        Qd(k)                                q(n)
                              iDCT    qdj( n) 1/F(z)
                                      r
 305—r    enc
                        306          308 7---/                310
      /                                309 k
320                                                          (n)
                                                                    H(z)


                                                                                             mini I error(n)1 2 1




                                                                                                                    za sLests's sa
                                                                                                            311
                                                  FIG.3
        Case 1:21-cv-00457-CFC Document 1-4 Filed 03/29/21 Page 7 of 18 PageID #: 152




                                                                                                                         lu alud °S il
                                                           220
                                                          ,- i
                                                        _,.
                            ,


                                     adaptive codebook     -1
                                          i,7-         202
                     201—,,,__
                                                        v(n)

                                                                                 j- 203
                            t_ past excitation
                                                                                             208
7 404     transform—domain codebook — 402 407                              409     410                    synthesis
    \-\                                                                                    II
                                                          q(n)                             1       1(n)   Its   (V\If
    AVQ
                     iDCT               1/F(                          gq




                                                                                                                        9 Jo17J amiS
    dec                                             )
                                                                                          A(z)              4
L
                                      fi                                           408
            il A ,„                 406
          420  1-L"         ,

                                    innovative codebook
                                    k     _IIr-r,--
                                         -1—
                                         _LI.*
                                                _I
                                         _..r.,..i._ c(n)
                                         -11--1—r
                                       1L-1--r  -


                                    j" . 1-11--




                                                                                                                        za sLests's sa
                                               II
                                                                           205
                            L 204                       ,.._
                                                               ‘230


                                                                 FIG.4
           Case 1:21-cv-00457-CFC Document 1-4 Filed 03/29/21 Page 8 of 18 PageID #: 153




                                                                                                                         lu alud °S il
                                      j\I\Mit\l\f‘ s(n)
                                     speech signal

                                                                W(z)   zero input response
                                                                A(z)
         uin (n)---,
           3        '500
                                                                                      106
                                                        v(n)           y(n)
         F(z)
301—r
                                     past excitation
   502 —j' uin,d(n)                                                                   109
                                        k    j- r-rr-




                                                                                                                          9 JO S WIN
                                             - rr-1
                                                - -r
                                             - L-L-Lr
                                             -11..
                                                        c(n)           Y2( n)
         D CT
 303'T                         307                                                                           525
               1',d(k)                                                          312                   xJ(n) —\-- 518
   5O4   "
                                                        u(n)                                                      530
          AV) lid( k)
305—'     enc
                         506                              510            516
                                                                                            mini' error(n)1 2 1




                                                                                                                        za sLests's sa
520 "
                                                                                                     \_
                                                                                                          511
                                               FIG.5
          Case 1:21-cv-00457-CFC Document 1-4 Filed 03/29/21 Page 9 of 18 PageID #: 154




                                                                                                                          lu alud °S il
                                 \ \iv\11\41 s (n)
                                input signal
                                                             W(z)


                                                                      Classifier
                              W(z)                                                 601
                              A(z)
             tT
                     v(n)              y( n   )

                              H(z)                gP
      lr
    4'A
   past excitation
                                                                    602                         604




                                                                                                                         9 Jo 9 J amiS
                                     605

transform q (n)                yj(n)                                                                  (n)       innov.
  domain
codebook
                       H(z)                            0 0                               H(z)                    cdbk
                                                             603
           607                                                                              x_606
 innov.   c(n)                                                                                        q( n transform
                                                                                                            )

                                                                                         H(z)                domain
  cdbk




                                                                                                                         za sLests's sa
                                                                                                           codebook


                                                       mini' error(n)12i                                        FIG.6
Case 1:21-cv-00457-CFC Document 1-4 Filed 03/29/21 Page 10 of 18 PageID #: 155


                                                      US 8,825,475 B2
                                1                                                                       2
       TRANSFORM-DOMAIN CODEBOOK IN A                                   higher bit rates obtained with transform coding and vector
           CELP CODER AND DECODER                                       quantization. This can be seen when considering that ACELP
                                                                        essentially encodes the sound signal as a sum of delayed and
                             FIELD                                      scaled impulse responses of the time-varying synthesis filter.
                                                                   5    At lower bit rates (for example bit rates lower than 12 kbits/s),
    The present disclosure relates to a codebook arrangement            the ACELP model captures quickly the essential components
 for use in coding an input sound signal, and a coder using such        of the excitation. But at higher bit rates, higher granularity
 codebook arrangement.                                                  and, in particular, a better control over how the additional bits
                                                                        are spent across the different frequency components of the
                       BACKGROUND                                  10   signal are useful.

    The Code-Excited Linear Prediction (CELP) model is                         BRIEF DESCRIPTION OF THE DRAWINGS
 widely used to encode sound signals, for example speech, at
 low bit rates.                                                            In the appended drawings:
    In CELP coding, the speech signal is sampled and pro- 15               FIG. 1 is a schematic block diagram of an example of
 cessed in successive blocks of a predetermined number of               CELP coder using, in this non-limitative example, ACELP;
 samples usually called frames, each corresponding typically               FIG. 2 is a schematic block diagram of an example of
 to 10-30 ms of speech. The frames are in turn divided into             CELP decoder using, in this non-limitative example, ACELP;
 smaller blocks called sub-frames.                                         FIG. 3 is a schematic block diagram of a CELP coder using
    In CELP, the signal is modelled as an excitation processed 20       a first structure of modified CELP model, and including a first
 through a time-varying synthesis filter 1/A(z). The time-vary-         codebook arrangement;
 ing synthesis filter may take many forms, but very often a                FIG. 4 is a schematic block diagram of a CELP decoder in
 linear recursive all-pole filter is used. The inverse of the           accordance with the first structure of modified CELP model;
 time-varying synthesis filter, which is thus a linear all-zero            FIG. 5 is a schematic block diagram of a CELP coder using
 non-recursive filter A(z), is defined as a short-term predictor 25     a second structure of modified CELP model, including a
 (STP) since it comprises coefficients calculated in such a             second codebook arrangement; and
 manner as to minimize a prediction error between a sample                 FIG. 6 is a schematic block diagram of an example of
 s(n) of the input sound signal and a weighted sum of the               general, modified CELP coder with a classifier for choosing
 previous samples s(n-1), s(n-2), . . . , s(n—m), where m is the        between different codebook structures.
 order of the filter and n is a discrete time domain index, 30
 n=0, . . . , L-1, L being the length of an analysis window.                             DETAILED DESCRIPTION
 Another denomination frequently used for the STP is Linear
 Predictor (LP).                                                           In accordance with a non-restrictive, illustrative embodi-
    If the prediction error from the LP filter is applied as the        ment, there is provided a codebook arrangement for use in
 input of the time-varying synthesis filter with proper initial 35      coding an input sound signal, comprising:
 state, the output of the synthesis filter is the original sound           a first codebook stage including one of a time-domain
 signal, for example speech. At low bit rates, it is not possible       CELP codebook and a transform-domain codebook; and
 to transmit the exact error residual (minimized prediction                a second codebook stage following the first codebook stage
 error from the LP filter). Accordingly, the error residual is          and including the other of the time-domain CELP codebook
 encoded to form an approximation referred to as the excita- 40         and the transform-domain codebook.
 tion. In CELP coders, the excitation is encoded as the sum of             According to another non-restrictive, illustrative embodi-
 two contributions, the first contribution taken from a so-called       ment, there is provided a coder of an input sound signal,
 adaptive codebook and the second contribution from a so-               comprising:
 called innovative or fixed codebook. The adaptive codebook                a first, adaptive codebook stage structured to search an
 is essentially a block of samples v(n) from the past excitation 45     adaptive codebook to find an adaptive codebook index and an
 signal (delayed by a delay parameter t) and scaled with a              adaptive codebook gain;
 proper gain gp . The innovative or fixed codebook is populated            a second codebook stage including one of a time-domain
 with vectors having the task of encoding a prediction residual         CELP codebook and a transform-domain codebook; and
 from the STP and adaptive codebook. The innovative or fixed               a third codebook stage following the second codebook
 codebook vector c(n) is also scaled with a proper gain g c. The so     stage and including the other of the time-domain CELP code-
 innovative or fixed codebook can be designed using many                book and the transform-domain codebook;
 structures and constraints. However, in modern speech cod-                wherein the second and third codebook stages are struc-
 ing systems, the Algebraic Code-Excited Linear Prediction              tured to search the respective time-domain CELP codebook
 (ACELP) model is used. An example of an ACELP imple-                   and transform-domain codebook to find an innovative code-
 mentation is described in [3GPP TS 26.190 "Adaptive Multi- 55          book index, an innovative codebook gain, transform-domain
 Rate-Wideband (AMR-WB) speech codec; Transcoding                       coefficients, and a transform-domain codebook gain.
 functions"] and, accordingly, ACELP will only be briefly                  Optionally, there may be provided a selector of an order of
 described in the present disclosure. Also, the full content of         the time-domain CELP codebook and the transform-domain
 this reference is herein incorporated by reference.                    codebook in the second and third codebook stages, respec-
    Although very efficient to encode speech at low bit rates, 60       tively, as a function of at least one of (a) characteristics of the
 ACELP codebooks cannot gain in quality as quickly as other             input sound signal and (b) a bit rate of a codec using the
 approaches (for example transform coding and vector quan-              codebook arrangement.
 tization) when increasing the ACELP codebook size. When                   The foregoing and other features of the codebook arrange-
 measured in dB/bit/sample, the gain in quality at higher bit           ment and coder will become more apparent upon reading of
 rates (for example bit rates higher than 16 kbits/s) obtained by 65    the following non restrictive description of embodiments
 using more non-zero pulses per track in an ACELP codebook              thereof, given by way of illustrative examples only with ref-
 is not as large as the gain in quality (in dB/bit/sample) at           erence to the accompanying drawings.
Case 1:21-cv-00457-CFC Document 1-4 Filed 03/29/21 Page 11 of 18 PageID #: 156


                                                         US 8,825,475 B2
                                       3                                                                                      4
   FIG. 1 shows the main components of an ACELP coder
 100.                                                                                   N-1                                                (2)

    In FIG. 1, y, (n) is the filtered adaptive codebook excitation
                                                                                        E xl(n)yr(n)
 signal (i.e. the zero-state response of the weighted synthesis                  gP   — N-1

 filter to the adaptive codebook vector v(n)), and y 2(n) is          5
                                                                                        E     Y   (11   )Yr (n)
 similarly the filtered innovative codebook excitation signal.                          n=0


 The signals x 1 (n) and x2(n) are target signals for the adaptive
 and the innovative codebook searches, respectively. The
                                                                              For simplicity, the codebook index T is dropped from the
 weighted synthesis filter, denoted as H(z), is the cascade of
                                                                      10
                                                                           notation of the filtered adaptive codebook excitation signal.
 the LP synthesis filter 1/A(z) and a perceptual weighting filter
                                                                           Thus signal y 1 (n) is equivalent to the signal y, (T) (n).
 W(z), i.e. H(z)11/A(z)].W(z).
                                                                              The adaptive codebook index T and adaptive codebook
    The LP filter A(z) may present, for example, in the z-trans-           gain gp are quantized and transmitted to the decoder as adap-
 form, the transfer function                                               tive codebook parameters. The adaptive codebook search is
                                                                      15
                                                                           described in the aforementioned article [3GPP TS 26.190
                                                                           "Adaptive Multi-Rate-Wideband (AMR-WB) speech codec;
                                                                           Transcoding functions"] and, therefore, will not be further
        A(z) =
                                                                           described in the present disclosure.
                 =0
                                                                           Innovative Codebook Search
                                                                      20
                                                                              An innovative codebook search is performed in the inno-
 where a, represent the linear prediction coefficients (LP coef-           vative codebook stage 130 by minimizing, in the calculator
 ficients) with a 0=1, and M is the number of linear prediction            111, the mean square weighted error after removing the adap-
 coefficients (order of LP analysis). The LP coefficients a, are           tive codebook contribution, i.e.
 determined in an LP analyzer (not shown) of the ACELP
 coder 100. The LP analyzer is described for example in the 25
 aforementioned article [3GPP TS 26.190 "Adaptive Multi-
 Rate-Wideband (AMR-WB) speech codec; Transcoding
 functions"] and, therefore, will not be further described in the
                                                                                 E = mi
                                                                                        k   L N—


                                                                                                  o
                                                                                                        [x2 (n) -   g, •   yr (n)]2   },
                                                                                                                                           (3)




 present disclosure.
                                                                      30      where the target signal x 2(n) for the innovative codebook
    An example of perceptual weighting filter can be W(z)=A
                                                                           search is computed by subtracting, through a subtractor 104,
 (z/y 1 )/A(z/y 2) where y, and y 2 are constants having a value
                                                                           the adaptive codebook excitation contribution g p .y,(n) from
 between 0 and 1 and determining the frequency response of
                                                                           the adaptive codebook target signal x,(n).
 the perceptual weighting filter W(z).
 Adaptive Codebook Search                                             35
                                                                                x2 (n)=x i (n)-gp y i (n).                                 (4)

   In the ACELP coder 100 of FIG. 1, an adaptive codebook                    The adaptive codebook excitation contribution is calcu-
 search is performed in the adaptive codebook stage 120 dur-              lated in the adaptive codebook stage 120 by processing the
 ing each sub-frame by minimizing the mean-squared                        adaptive codebook vector v(n) at the adaptive codebook index
 weighted error between the original and synthesized speech.              T from an adaptive codebook 121 (time-domain CELP code-
 This is achieved by maximizing the term                              40 book) through the weighted synthesis filter H(z) 105 to obtain
                                                                          the filtered adaptive codebook excitation signal y 1 (n) (i.e. the
                                                                          zero-state response of the weighted synthesis filter 105 to the
              1N-1                                              (1)       adaptive codebook vector v(n)), and by amplifying the fil-
                 E     Xi   (n)y (n)                                      tered adaptive codebook excitation signal y 1 (n) by the adap-
                                                                      45 tive codebook gain gp using amplifier 106.
          =
                 E     Y (n)Y (n)                                            The innovative codebook excitation contribution g c.y2 (1)
                 n=0
                                                                          (n) of Equation (3) is calculated in the innovative codebook
                                                                          stage 130 by applying an innovative codebook index k to an
                                                                          innovative codebook 107 to produce an innovative codebook
    where x 1 (n) is the above mentioned target signal, y 1 (n) is
                                                                      so vector c(n). The innovative codebook vector c(n) is then pro-
 the above mentioned filtered adaptive codebook excitation
 signal, and N is the length of a sub-frame.                              cessed through the weighted synthesis filter H(z) 108 to pro-
                                                                          duce the filtered innovative codebook excitation signal y 2 (k)
    Target signal x 1 (n) is obtained by first processing the input       (n). The filtered innovative codebook excitation signal y 2 (k)
 sound signal s(n), for example speech, through the perceptual            (n) is then amplified, by means of an amplifier 109, with
 weighting filter W(z) 101 to obtain a perceptually weighted          55 innovation codebook gain g, to produce the innovative code-
 input sound signal s„.(n). A subtractor 102 then subtracts the           book excitation contribution g c.y2 (1) (n) of Equation (3).
 zero-input response of the weighted synthesis filter H(z) 103            Finally, a subtractor 110 calculate the term x 2(n)—gc.y2 (k) (n).
 from the perceptually weighted input sound signal s(n) to                The calculator 111 then squares the latter term and sums this
 obtain the target signal x 1 (n) for the adaptive codebook               term with other corresponding terms x 2 (n)—gc.y2 (k) (n) at dif-
 search. The perceptual weighting filter W(z) 101, the                60 ferent values of n in the range from 0 to N-1. As indicated in
 weighted synthesis filter H(z)=W(z)/A(z) 103, and the sub-               Equation (3), the calculator 11 repeats these operations for
 tractor 102 may be collectively defined as a calculator of the           different innovative codebook indexes k to find a minimum
 target signal x, (n) for the adaptive codebook search.                   value of the mean square weighted error E at a given innova-
   An adaptive codebook index T (pitch delay) is found dur-               tive codebook index k, and therefore complete calculation of
 ing the adaptive codebook search. Then the adaptive code-            65 Equation (3). The innovative codebook index k correspond-
 book gain gp (pitch gain), for the adaptive codebook index T             ing to the minimum value of the mean square weighted error
 found during the adaptive codebook search, is given by                   E is chosen.
Case 1:21-cv-00457-CFC Document 1-4 Filed 03/29/21 Page 12 of 18 PageID #: 157


                                                       US 8,825,475 B2
                                         5                                                                    6
    In ACELP codebooks, the innovative codebook vector c(n)            First Structure of Modified CELP Model
 contains M pulses with signs s] and positions mj, and is thus            FIG. 4 is a schematic block diagram showing the first
 given by                                                              structure of modified CELP model applied to a decoder using,
                                                                       in this non-limitative example, an ACELP decoder. The first
                                                                    5 structure of modified CELP model comprises a first codebook
                m-                                            (5)      arrangement including an adaptive codebook stage 220, a
       c(n) =         s j 6(n - m 1 ),                                 transform-domain codebook stage 420, and an innovative
                j=o
                                                                       codebook stage 230. As illustrated in FIG. 4, the total excita-
                                                                       tion e(n) 408 comprises the following contributions:
                                                                    10    In the adaptive codebook stage 220, an adaptive codebook
 where si=±1, and 8(n)=1 for n=0, and 8(n)=0 for nAl.                        vector v(n) is produced by the adaptive codebook 201 in
   Finally, minimizing E from Equation (3) results in the                    response to an adaptive codebook index T and scaled by
 optimum innovative codebook gain                                            the amplifier 202 using adaptive codebook gain gp to
                                                                             produce an adaptive codebook excitation contribution
                                                                    15        203;
            N-1                                               (6)          In the transform-domain codebook stage 420, a transform-
            E
            n=0
                  x2 (n)Y2(n)                                                 domain vector q(n) is produced and scaled by an ampli-
       gc       N-1
                                                                              fier 407 using a transform-domain codebook gain g q to
                      (Y2(n)) 2                                               produce a transform-domain codebook excitation con-
                n=0
                                                                    20        tribution 409; and
                                                                           In the innovative codebook stage 230, an innovative code-
                                                                              book vector c(n) is produced by the innovative codebook
    The innovative codebook index k corresponding to the
                                                                              204 in response to an innovative codebook index k and
 minimum value of the mean square weighted error E and the
                                                                              scaled by the amplifier 205 using innovation codebook
 corresponding innovative codebook gain g are quantized and
                                                                    25        gain g, to produce an innovative codebook excitation
 transmitted to the decoder as innovative codebook param-
                                                                              contribution 409. This is illustrated by the following
 eters. The innovative codebook search is described in the
                                                                              relation:
 aforementioned article [3GPP TS 26.190 "Adaptive Multi-
 Rate-Wideband (AMR-WB) speech codec; Transcoding                              e(n)=gp .v(n)+ge .q(n)+g,..c(n), n0,. . . , N-1,      (7)
 functions"] and, therefore, will not be further described in the
                                                                    30      This first structure of modified CELP model combines a
 present specification.
                                                                         transform-domain codebook 402 in one stage 420 followed
   FIG. 2 is a schematic block diagram showing the main                  by a time-domain ACELP codebook or innovation codebook
 components and the principle of operation of an ACELP                   204 in a following stage 230. The transform-domain code-
 decoder 200.                                                            book 402 may use, for example, a Discrete Cosine Transform
    Referring to FIG. 2, the ACELP decoder 200 receives             35   (DCT) as the frequency representation of the sound signal and
 decoded adaptive codebook parameters including the adap-                an Algebraic Vector Quantizer (AVQ) decoder to de-quantize
 tive codebook index T (pitch delay) and the adaptive code-              the transform-domain coefficients of the DCT. It should be
 book gain gp (pitch gain). In an adaptive codebook stage 220,           noted that the use of DCT and AVQ are examples only; other
 the adaptive codebook index T is applied to an adaptive code-           transforms can be implemented and other methods to quan-
 book 201 to produce an adaptive codebook vector v(n) ampli-        40   tize the transform-domain coefficients can also be used.
 fied with the adaptive codebook gain g p in an amplifier 202 to         Computation of the Target Signal for the Transform-Domain
 produce an adaptive codebook excitation contribution 203.               Codebook
                                                                            At the coder (FIG. 3), the transform-domain codebook of
    Still referring to FIG. 2, the ACELP decoder 200 also
 receives decoded innovative codebook parameters including               the transform-domain codebook stage 320 of the first code-
                                                                    45   book arrangement operates as follows. In a given sub-frame
 the innovative codebook index k and the innovative codebook
 gain gc. In an innovative codebook stage 230, the decoded               (aligned with the sub-frame of the innovative codebook) the
                                                                         target signal for the transform-domain codebook q, p(n) 300,
 innovative codebook index k is applied to an innovative code-
 book 204 to output a corresponding innovative codebook                  i.e. the excitation residual r(n) after removing the scaled
                                                                         adaptive codebook vector gp .v(n), is computed as
 vector. The vector from the innovative codebook 204 is then
                                                                    50
 amplified with the innovative codebook gain g in amplifier                    q(n)=r(n)-gp .v(n), n0,. . . , N-1,                   ( 8)
 205 to produce an innovative codebook excitation contribu-
                                                                          where r(n) is the so-called target vector in residual domain
 tion 206.
                                                                       obtained by filtering the target signal x 1 (n) 315 through the
     The total excitation is then formed through summation in          inverse of the weighted synthesis filter H(z) with zero states.
 an adder 207 of the adaptive codebook excitation contribution      55 The term v(n) 313 represents the adaptive codebook vector
 203 and the innovative codebook excitation contribution 206.          and gp 314 the adaptive codebook gain.
 The total excitation is then processed through a LP synthesis         Pre-Emphasis Filtering
 filter 1/A(z) 208 to produce a synthesis s'(n) of the original           In the transform-domain codebook, the target signal for the
 sound signal s(n), for example speech.                                transform-domain codebook q, p (n) 300 is pre-emphasized
    The present disclosure teaches to modify the CELP model         60 with a filter F(z) 301. An example of a pre-emphasis filter is
 such that another additional codebook stage is used to form           F(z)=1/(1-a.z -1 ) with a difference equation given by
 the excitation. Such another codebook is further referred to as
 a transform-domain codebook stage as it encodes transform-                                                                          (9)
 domain coefficients. The choice of a number of codebooks                   where q, p (n) 300 is the target signal inputted to the pre-
 and their order in the CELP model are described in the fol-        65   emphasis filter F(z) 301, cb(n) 302 is the pre-emphasized
 lowing description. A general structure of a modified CELP              target signal for the transform-domain codebook and coeffi-
 model is further shown in FIG. 6.                                       cient a controls the level of pre-emphasis. In this non-limi-
Case 1:21-cv-00457-CFC Document 1-4 Filed 03/29/21 Page 13 of 18 PageID #: 158


                                                              US 8,825,475 B2
                                    7                                                                             8
 tative example, if the value of a is set between 0 and 1, the               De-Emphasis Filtering
 pre-emphasis filter applies a spectral tilt to the target signal               Then a de-emphasis filter 1/F(z) 309 is applied to the
 for the transform-domain codebook to enhance the lower                      inverse transformed, emphasized quantized excitation q(n)
 frequencies.                                                                308 to obtain the time-domain excitation from the transform-
 Transform Calculation                                                     5 domain codebook stage q(n) 310. The de-emphasis filter 309
    The transform-domain codebook also comprises a trans-                    has the inverse transfer function (1/F(z)) of the pre-emphasis
 form calculator 303 for applying, for example, a DCT to the                 filter F(z) 301. In the non-limitative example for pre-empha-
 pre-emphasized target signal q„(n) 302 using, for example,                  sis filter F(z) given above in Equation (9), the difference
 a rectangular non-overlapping window to produce blocks of                   equation of the de-emphasis filter 1/F(z) would be given by
                                                                           10
 transform-domain DCT coefficients Q p ,d(k) 304. The DCT-II
 can be used, the DCT-II being defined as                                             q(n)=qd(n)—a.qd(n-1),                                        (12)

                                                                        where, in the case of the de-emphasis filter 309, q(n) 308
                                                                     is the inverse transformed, emphasized quantized excitation
                   N-                                        (10)
         Qi,w(k) =      q (n)c o s[f
                                  +                               15 q(n) 308 and q(n) 310 is the time-domain excitation signal
                    =0
                                  N      2                           from the transform-domain codebook stage q(n).
                                                                     Transform-Domain Codebook Gain Calculation and Quanti-
                                                                     zation
    where k=0, . . . , N-1, N being the sub-frame length.               Once the time-domain excitation signal from the trans-
 Quantization                                                     20
                                                                     form-domain       codebook stage q(n) 310 is computed, a calcu-
    Depending on the bit-rate, the transform-domain codebook         lator (not shown) computes the transform-domain codebook
 quantizes all blocks or only some blocks of transform-domain        gain as follows:
 DCT coefficients Q,,,(k) 304 usually corresponding to lower
 frequencies using, for example, an AVQ encoder 305 to pro-
 duce quantized transform-domain DCT coefficients Q d(k) 25                        N-                                                              (13)
 306. The other, non quantized transform-domain DCT coef-                              Q.,„,d(k ) Q d(k )
                                                                                   k=0
 ficients Q,/k) 304 are set to 0 (not quantized). An example                 g q = N-1
 of AVQ implementation can be found in U.S. Pat. No. 7,106,                          E Qa(k)Qd(k)
                                                                                    k=0
 228 of which the content is herein incorporated by reference.
 The indices of the quantized and coded transform-domain 30
 coefficients 306 from the AVQ encoder 305 are transmitted as           where Qp ,d(k) are the AVQ input transform-domain DCT
 transform-domain codebook parameters to the decoder.                coefficients 304, Q d(k) are the AVQ output (quantized) trans-
    In every sub-frame, a bit-budget allocated to the AVQ is         form-domain DCT coefficients 304, k is the transform-do-
 composed as a sum of a fixed bit-budget and a floating number       main coefficient index, k=0, . , N-1, N being the number of
 of bits. The AVQ encoder 305 comprises a plurality of AVQ 35 transform-domain DCT coefficients.
 sub-quantizers for AVQ quantizing the transform-domain                 Still in the transform-domain codebook stage 320, the
 DCT coefficients Q p,d(k) 304. Depending on the used AVQ            transform-domain codebook gain from Equation (13) is
 sub-quantizers of the encoder 305, the AVQ usually does not         quantized as follows. First, the gain is normalized by the
 consume all of the allocated bits, leaving a variable number of     predicted innovation energy Ep„d as follows:
 bits available in each sub-frame. These bits are floating bits 40
 employed in the following sub-frame. The floating number of
 bits is equal to 0 in the first sub-frame and the floating bits                         gq                                                        (14)
                                                                             gq,nonn =
 resulting from the AVQ in the last sub-frame in a given frame                          Epred

 remain unused. The previous description of the present para-
 graph stands for fixed bit rate coding with a fixed number of 45
 bits per frame. In a variable bit rate coding configuration,           The predicted innovation energy Epr, ,d is obtained as an
                                                                     average residual signal energy over all sub-frames within the
 different number of bits can be used in each sub-frame in
                                                                     given frame, with subtracting an estimate of the adaptive
 accordance with a certain distortion measure or in relation to
                                                                     codebook contribution. That is
 the gain of the AVQ encoder 305. The number of bits can be
 controlled to attain a certain average bit rate.                 50
 Inverse Transform Calculation
                                                                                         P-
    To obtain the transform-domain codebook excitation con-
                                                                             Epred =           [10 log       r2 (n))1 — 0.5(C,20„,(0) + C,20 (1)),
 tribution in the time domain, the transform-domain codebook
                                                                                                          =0
                                                                                          •=0
 stage 320 first inverse transforms the quantized transform-
 domain DCT coefficients Q d(k) 306 in an inverse transform 55
 calculator 307 using an inverse DCT (iDCT) to produce an               where P is the number of sub-frames, and C p„r„,(0) and
 inverse transformed, emphasized quantized excitation (in-           Cp„r„,(1) the normalized correlations of the first and the sec-
 verse-transformed sound signal) q a(n) 308. The inverse DCT-        ond half-frames of the open-loop pitch analysis, respectively,
 II (corresponding to DCT-III up to a scale factor 2/N) is used,     and r(n) is the target vector in residual domain.
 and is defined as                                                60    Then the normalized gain g q,„r„, is quantized by a scalar
                                                                     quantizer in a logarithmic domain and finally de-normalized
                                                                     resulting in a quantized transform-domain codebook gain. In
                               N-
                 2{1                                                 an illustrative example, a 6-bit scalar quantizer is used
         qa(n) =      , Qa(0)+    Qd (k)cos[f k(ti +
                               k=
                                            N 2                      whereby the quantization levels are uniformly distributed in
                                                                  65 the log domain. The index of the quantized transform-domain
                                                                     codebook gain is transmitted as a transform-domain code-
    where n=0, . . . , N-1, N being the sub-frame length.            book parameter to the decoder.
Case 1:21-cv-00457-CFC Document 1-4 Filed 03/29/21 Page 14 of 18 PageID #: 159


                                                        US 8,825,475 B2
                                9                                                                     10
 Refinement of the Adaptive Codebook Gain                             Transform-Domain Codebook Bit-Budget
    When the first structure of modified CELP model is used,              Usually the higher the bit-rate, the more bits are used by the
 the time-domain excitation signal from the transform-domain          transform-domain codebook leaving the size of the innova-
 codebook stage q(n) 310 can be used to refine the original           tive codebook the same across the different bit-rates. The
 target signal for the adaptive codebook search x 1 (n) 315 as      5 above disclosed first structure of modified CELP model can
                                                                      be used at high bit rates (around 48 kbit/s and higher) to
        xi,updt(n)=xi(n)-gg y3(n),                            (15)    encode speech signals practically transparently and to effi-
                                                                      ciently encode generic audio signals as well.
    and the adaptive codebook stage refines the adaptive code-            At such high bit rates the vector quantizer of the adaptive
 book gain using Equation (2) with x, pdt(n) used instead of          and innovative codebook gains may be replaced by two scalar
 x,(n). The signal y3 (n) is the filtered transform-domain code- 10 quantizers. More specifically, a linear scalar quantizer is used
 book excitation signal obtained by filtering the time-domain         to quantize the adaptive codebook gain gp and a logarithmic
 excitation signal from the transform-domain codebook stage           scalar quantizer is used to quantize the innovative codebook
 q(n) 310 through the weighted synthesis filter H(z) 311 (i.e.        gain gc.
 the zero-state response of the weighted synthesis filter H(z)        Second Structure of Modified CELP Model
 311 to the transform-domain codebook excitation contribu- 15             The above described first structure of modified CELP
 tion q(n)).                                                          model using a transform-domain codebook stage followed by
 Computation of the Target Vector for Innovative Codebook             an innovative codebook stage (FIG. 3) can be further adap-
 Search                                                               tively changed depending on the characteristics of the input
    When the transform-domain codebook stage 320 is used,             sound signal. For example, in coding of inactive speech seg-
 computation of the target signal for innovative codebook 20 ments, it may be advantageous to change the order of the
 search x 2(n) 316 is performed using Equation (4) with               transform-domain codebook stage and the ACELP innovative
 x, (n)-x , pdt(n) and with gp=g                  i.e.,               codebook stage. Therefore, the second structure of modified
                                                                      CELP model uses a second codebook arrangement combin-
                                                                      ing the time-domain adaptive codebook in a first codebook
         x2(n) = xi, v at(n)- gp, v at • Y (n)                (16) 25
                                                                      stage followed by a time-domain ACELP innovative code-
                                                                      book in a second codebook stage followed by a transform-
               = (n) - gq • Y3(n)- gp, v at • Y (n)
                                                                      domain codebook in a third codebook stage. The ACELP
                                                                      innovative codebook of the second stage usually may com-
    Referring to FIG. 3, amplifier 312 performs the operation 30 prise very small codebooks and may even be avoided.
 gq.y3 (n) to calculate the transform-domain codebook excita-             Contrary to the first structure of modified CELP model
 tion contribution, and subtractors 104 and 317 perform the           where the transform-domain codebook stage can be seen as a
 operation x1(n) - gdt*Y1(n) -gq *Y3(n).                              pre-quantizer for the innovative codebook stage, the trans-
    Similarly, the target signal in residual domain r(n) is           form-domain codebook stage in the second codebook
 updated for the innovative codebook search as follows:               arrangement of the second structure of modified CELP model
                                                                   35
                                                                      is used as a stand-alone third-stage quantizer (or a second-
        rupd,(n)=r(n) -gg 'q(n) -gp,„dt'v(n).                 (17)    stage quantizer if the innovative codebook stage is not used).
                                                                      Although the transform-domain codebook stage puts usually
    The innovative codebook search is then applied as in the
                                                                      more weights in coding the perceptually more important
 ACELP model.
                                                                      lower frequencies, contrary to the transform-domain code-
 Transform-Domain Codebook in the Decoder                          40
                                                                      book stage in the first codebook arrangement to whiten the
    Referring back to FIG. 4, at the decoder, the excitation
                                                                      excitation residual after subtraction of the adaptive and inno-
 contribution 409 from the transform-domain codebook stage
                                                                      vative codebook excitation contributions in all the frequency
 420 is obtained from the received transform-domain code-
                                                                      range. This can be desirable in coding the noise-like (inactive)
 book parameters including the quantized transform-domain
                                                                      segments of the input sound signal.
 DCT coefficients Q d(k) and the transform-domain codebook 45
                                                                      Computation of the Target Signal for the Transform-Domain
 gain gq .
                                                                      Codebook
    The transform-domain codebook first de-quantizes the
                                                                          Referring to FIG. 5, which is a block diagram of the second
 received, decoded (quantized) quantized transform-domain
                                                                      structure of modified CELP model, the transform-domain
 DCT coefficients Q d(k) using, for example, an AVQ decoder
                                                                      codebook stage 520 operates as follows. In a given sub-frame,
 404 to produce de-quantized transform-domain DCT coeffi- so
                                                                      the target signal for the transform-domain codebook search
 cients. An inverse transform, for example inverse DCT
                                                                      x3 (n) 518 is computed by a calculator using the subtractor 104
 (iDCT), is applied to these de-quantized transform-domain
                                                                      subtracting from the adaptive codebook search target signal
 DCT coefficients through an inverse transform calculator
                                                                      x 1 (n) the filtered adaptive codebook excitation signal y 1 (n)
 405. At the decoder, the transform-domain codebook applies
                                                                      scaled by the amplifier 106 using adaptive codebook gain g p
 a de-emphasis filter 1 /F(z) 406 after the inverse DCT trans- 55
                                                                      to form the innovative codebook search target signal x 2(n),
 form to form the time-domain excitation signal q(n) 407. The
                                                                      and a subtractor 525 subtracting from the innovative code-
 transform-domain codebook stage 420 then scales, by means
                                                                      book search target signal x 2(n) the filtered innovative code-
 of an amplifier 407 using the transform-domain codebook
                                                                      book excitation signal y2 (n) scaled by the amplifier 109 using
 gain gq, the time-domain excitation signal q(n) 407 to form
                                                                      innovative codebook gain g (if the innovative codebook is
 the transform-domain codebook excitation contribution 409. 60
                                                                      used), as follows:
    The total excitation 408 is then formed through summation
                                                                              x3 (n)=x i (n)-gp y i (n)-g,..y2 (n) n=0, . . . , N-1. (18)
 in an adder 410 of the adaptive codebook excitation contri-
 bution 203, the transform-domain codebook excitation con-                The calculator also filters the target signal for the trans-
 tribution 409, and the innovative codebook excitation contri-        form-domain codebook search x 3 (n) 518 through the inverse
 bution 206. The total excitation 408 is then processed through 65 of the weighted synthesis filter H(z) with zero states resulting
 the LP synthesis filter 1 /A(z) 208 to produce a synthesis s'(n)     in the residual domain target signal for the transform-domain
 of the original sound signal, for example speech.                    codebook search u,,(n) 500.
Case 1:21-cv-00457-CFC Document 1-4 Filed 03/29/21 Page 15 of 18 PageID #: 160


                                                       US 8,825,475 B2
                               11                                                                   12
 Pre-Emphasis Filtering                                                 The signal y3 (n) 516 is the transform-domain codebook
     The signal u p (n) 500 is used as the input signal to the       excitation signal obtained by filtering the time-domain exci-
 transform-domain codebook search. In this non-limitative            tation signal u(n) 510 through the weighted synthesis filter
 example, in the transform-domain codebook, the signal u p (n)       H(z) 311 (i.e. the zero-state response of the weighted synthe-
 500 is first pre-emphasized with filter F(z) 301 to produce 5 sis filter H(z) 311 to the time-domain excitation signal u(n)
 pre-emphasized signal u p ,(n) 502. An example of such a            510).
 pre-emphasis filter is given by Equation (9). The filter of            Finally, the transform-domain codebook excitation signal
 Equation (9) applies a spectral tilt to the signal u p(n) 500 to    y3 (n) 516 is scaled by the amplifier 312 using transform-
 enhance the lower frequencies.                                      domain codebook gain g q.
                                                                  10
 Transform Calculation                                               Transform-Domain Codebook Gain Calculation and Quanti-
     The transform-domain codebook also comprises, for               zation
 example, a DCT applied by the transform calculator 303 to              Once the transform-domain codebook excitation contribu-
 the pre-emphasized signal u,,, d(n) 502 using, for example, a       tion u(n) 510 is computed, the transform-domain codebook
 rectangular non-overlapping window to produce blocks of 15 gain g,2, is obtained using the following relation:
 transform-domain DCT coefficients U,,, d(k) 504. An
 example of the DCT is given in Equation (10).
 Quantization                                                                    N-                                               (19)
                                                                                     U(k)U(k)
     Usually all blocks of transform-domain DCT coefficients                     k=0
 U,,,d(k) 504 are quantized using, for example, the AVQ 20                  gq = N-1
 encoder 305 to produce quantized transform-domain DCT                             E U(k)U(k)
                                                                                  k=0
 coefficients Ud(k) 506. The quantized transform-domain
 DCT coefficients U d(k) 506 can be however set to zero at low
 bit rates as explained in the foregoing description. Contrary to       where U,,, d(k) 504 the AVQ input transform-domain DCT
 the transform-domain codebook of the first codebook 25 coefficients and U d(k) 506 are the AVQ output quantized
 arrangement, the AVQ encoder 305 may be used to encode              transform-domain DCT coefficients.
 blocks with the highest energy across all the bandwidth                The transform-domain codebook gain g q is quantized
 instead of forcing the AVQ to encode the blocks correspond-         using the normalization by the innovative codebook gain g c.
 ing to lower frequencies.                                           In one example, a 6-bit scalar quantizer is used whereby the
     Similarly to the first codebook arrangement, a bit-budget 30 quantization levels are uniformly distributed in the linear
 allocated to the AVQ in every sub-frame is composed as a sum        domain. The index of the quantized transform-domain code-
 of a fixed bit-budget and a floating number of bits. The indices    book gain g q is transmitted as transform-domain codebook
 of the coded, quantized transform-domain DCT coefficients           parameter to the decoder.
 Ud(k) 506 from the AVQ encoder 305 are transmitted as               Limitation of the Adaptive Codebook Contribution
 transform-domain codebook parameters to the decoder.             35    When coding the inactive sound signal segments, for
     In another non-limitative example, the quantization can be      example inactive speech segments, the adaptive codebook
 performed by minimizing the mean square error in a percep-          excitation contribution is limited to avoid a strong periodicity
 tually weighted domain as in the CELP codebook search. The          in the synthesis. In practice, the adaptive codebook gain g p is
 pre-emphasis filter F(z) 301 described above can be seen as a       usually constrained by 1:1gp 1.2. When coding an inactive
 simple form of perceptual weighting. More elaborate percep- 40 sound signal segment, a limiter is provided in the adaptive
 tual weighting can be performed by filtering the signal u p (n)     codebook search to constrain the adaptive codebook gain g p
 500 prior to transform and quantization. For example, replac-       by 1:1gp 0.65.
 ing the pre-emphasis filter F(z) 301 by the weighted synthesis      Transform-Domain Codebook in the Decoder
 filter W(z)/A(z) is equivalent to transforming and quantizing          At the decoder, the excitation contribution from the trans-
 the target signal x 3 (n). The perceptual weighting can be also 45 form-domain codebook is obtained by first de-quantizing the
 applied in the transform domain, e.g. by multiplying the            decoded (quantized) transform-domain (DCT) coefficients
 transform-domain DCT coefficients U pd(k) 504 by a fre-             (using, for example, anAVQ decoder (not shown)) and apply-
 quency mask prior to quantization. This will eliminate the          ing the inverse transform (for example inverse DCT (iDCT))
 need of pre-emphasis and de-emphasis filtering. The fre-            to these de-quantized transform-domain (DCT) coefficients.
 quency mask could be derived from the weighted synthesis so Finally, the de-emphasis filter 1/F(z) is applied after the
 filter W(z)/A(z).                                                   inverse DCT transform to form the time-domain excitation
 Inverse Transform Calculation                                       signal u(n) scaled by the transform-domain codebook gain g, 2.
     The quantized transform-domain DCT coefficients U d(k)          (see transform-domain codebook 402 of FIG. 4).
 506 are inverse transformed in inverse transform calculator            At the decoder, the order of codebooks and corresponding
 307 using, for example, an inverse DCT (iDCT) to produce an 55 codebook stages during the decoding process is not important
 inverse transformed, emphasized quantized excitation u d(n)         as a particular codebook contribution does not depend on or
 508. An example of the inverse transform is given in Equation       affect other codebook contributions. Thus the second code-
 (11).                                                               book arrangement in the second structure of modified CELP
 De-Emphasis Filtering                                               model can be identical to the first codebook arrangement of
     The inverse transformed, emphasized quantized excitation 60 the first structure of modified CELP model of FIG. 4 with
 ud(n) 508 is processed through the de-emphasis filter 1/F(z)        q(n)=u(n) and the total excitation is given by Equation (7).
 309 to obtain a time-domain excitation signal from the trans-          Finally, the transform-domain codebook is searched by
 form-domain codebook stage u(n) 510. The de-emphasis fil-           subtracting through a subtractor 530 (a) the time-domain
 ter 309 has the inverse transfer function of the pre-emphasis       excitation signal from the transform-domain codebook stage
 filter F(z) 301; in the non-limitative example for pre-empha- 65 u(n) processed through the weighted synthesis filter H(z) 311
 sis filter F(z) described above, the transfer function of the       and scaled by transform-domain codebook gain g, 2. from (b)
 de-emphasis filter 309 is given by Equation (12).                   the transform-domain codebook search target signal x3(n)
Case 1:21-cv-00457-CFC Document 1-4 Filed 03/29/21 Page 16 of 18 PageID #: 161


                                                             US 8,825,475 B2
                                   13                                                                   14
 518, and minimizing error criterion min{ I error(n)1 2 } in cal-              codebook to find an innovative codebook index and an
 culator 511, as illustrated in FIG. 5.                                        innovative codebook gain, the innovative codebook
 General Modified CELP Model                                                   index and gain forming the second set of encoding
     A general modified CELP coder with a plurality of possible                parameters;
 structures is shown in FIG. 6.                                        5    a transform-domain codebook stage structured to calcu-
     The CELP coder of FIG. 6 comprises a selector of an order                 late, in response to a third target signal, transform-do-
 of the time-domain CELP codebook and the transform-do-                        main coefficients and a transform-domain codebook
 main codebook in the second and third codebook stages,                        gain, the transform-domain coefficients and the trans-
 respectively, as a function of characteristics of the input sound             form-domain codebook gain forming the third set of
 signal. The selector may also be responsive to the bit rate of       10       encoding parameters;
 the codec using the modified CELP model to select no code-                 a second calculator of the second target signal and a third
 book in the third stage, more specifically to bypass the third                calculator of the third target signal;
 stage. In the latter case, no third codebook stage follows the             a selector of an order of the CELP innovative codebook
 second one.                                                                   stage and the transform-domain codebook stage as a
     As illustrated in FIG. 6, the selector may comprise a clas-      15       function of at least one of (a) characteristics of the input
 sifier 601 responsive to the input sound signal such as speech                sound signal and (b) a bit rate of a codec using the CELP
 to classify each of the successive frames for example as active               codebook coding device, wherein the selector comprises
 speech frame (or segment) or inactive speech frame (or seg-                   switches having a first position where the CELP inno-
 ment). The output of the classifier 601 is used to drive a first              vative codebook stage is first and followed by the trans-
 switch 602 which determines if the second codebook stage             20       form-domain codebook stage and a second position
 after the adaptive codebook stage is ACELP coding 604 or                      where the transform-domain codebook stage is first and
 transform-domain (TD) coding 605. Further, a second switch                    followed by the CELP innovative codebook stage, and
 603 also driven by the output of the classifier 601 determines                wherein:
 if the second ACELP stage 604 is followed by a TD stage or                 in the first position of the switches, the second calculator
 if the second TD stage 605 is followed by an ACELP stage             25       determines the second target signal using the first target
 607. Moreover, the classifier 601 may operate the second                      signal and information from the CELP adaptive code-
 switch 603 in relation to an active or inactive speech frame                  book stage and the third calculator determines the third
 and a bit rate of the codec using the modified CELP model, so                 target signal using the second target signal and informa-
 that no further stage follows the second ACELP stage 604 or                   tion from the CELP innovative codebook stage; and
 second TD stage 605.                                                 30    in the second position of the switches, the third calculator
     In an illustrative example, the number of codebooks                       determines the third target signal using the first target
 (stages) and their order in a modified CELP model are shown                   signal and information from the CELP adaptive code-
 in Table I. As can be seen in Table I, the decision by the                    book stage and the second calculator determines the
 classifier 601 depends on the signal type (active or inactive                 second target signal using the first target signal and
 speech frames) and on the codec bit-rate.                            35       information from the CELP adaptive codebook stage
                                                                               and the transform-domain codebook stage,
                               TABLE I                                      wherein each of the first calculator, the CELP adaptive
                                                                               codebook stage, the CELP innovative codebook stage,
       Codebooks in an example of modified CELP model (ACB stands
                                                                               the transform-domain codebook stage, the second cal-
      for adaptive codebook and TDCB for transform-domain codebook)
                                                                      40       culator, the third calculator, and the selector is config-
 Codec Bit Rate    Active Speech Frames      Inactive Speech Frames            ured to be processed by one or more processors, wherein
                                                                               the one or more processors is coupled to a memory.
 16 kbit/s         ACB —>ACELP       ACB —>ACELP
 24 kbit/s         ACB —>ACELP       ACB —>ACELP
                                                                            2. A CELP codebook coding device as defined in claim 1,
 32 kbit/s         ACB—>TDCB—>ACELP ACB—>ACELP—>TDCB                     wherein the selector is responsive to both the characteristics
 48 kbit/s         ACB—>TDCB—>ACELP ACB—>ACELP—>TDCB                  45 of the input sound signal and a bit rate of the codec using the
                                                                         CELP codebook coding device to bypass a last codebook
                                                                         stage amongst the CELP adaptive codebook stage and the
   Although examples of implementation are given herein
 above with reference to an ACELP model, it should be kept in            transform-domain codebook stage.
                                                                            3. A CELP codebook coding device as defined in claim 1,
 mind that a CELP model other than ACELP could be used. It
                                                                      so wherein the selector comprises a classifier of the input sound
 should also be noted that the use of DCT and AVQ are
 examples only; other transforms can be implemented and                  signal, and the switches are controlled by the classifier to
                                                                         change the order of the CELP innovative codebook stage and
 other methods to quantize the transform-domain coefficients
 can also be used.                                                       the transform-domain codebook stage.
                                                                            4. A CELP codebook coding device as defined in claim 3,
    What is claimed is:                                               55 wherein the classifier classifies each of successive segments
    1. A Code-Excited Linear Prediction (CELP) codebook                  of the input sound signal as active speech segment or inactive
 coding device for encoding sound into first, second, and third          speech segment.
 sets of encoding parameters, comprising:                                   5. A CELP codebook coding device as defined in claim 1,
    a first calculator of a first target signal for an adaptive          wherein the transform-domain codebook stage comprises a
       codebook search in response to an input sound signal;          60 calculator of a transform of the third target signal and a
    a CELP adaptive codebook stage structured to search, in              quantizer of the transform-domain coefficients from the
       response to the first target signal, an adaptive codebook         transform calculator.
       to find an adaptive codebook index and an adaptive                   6. A CELP codebook coding device as defined in claim 5,
       codebook gain, the adaptive codebook index and gain               wherein the transform is a discrete cosine transform and the
       forming the first set of encoding parameters;                  65 quantizer is an algebraic vector quantizer.
    a CELP innovative codebook stage structured to search, in               7. A CELP codebook coding device as defined in claim 5,
       response to a second target signal, a CELP innovative             wherein the transform-domain codebook stage comprises a
Case 1:21-cv-00457-CFC Document 1-4 Filed 03/29/21 Page 17 of 18 PageID #: 162


                                                        US 8,825,475 B2
                                15                                                                       16
 pre-emphasis filter processing the third target signal before            wherein the CELP innovative codebook stage uses the trans-
 supplying said third target signal to the transform calculator.          form-domain codebook excitation contribution to refine the
     8. A CELP codebook coding device as defined in claim 5,              adaptive codebook gain.
 wherein the transform-domain codebook stage further com-                    16.A CELP codebook coding device as defined in claim 1,
 prises a calculator of an inverse transform of the quantized        5    comprising a limiter of the adaptive codebook gain in the
 transform-domain coefficients from the quantizer, a de-em-               presence of inactive sound signal segments.
 phasis filter for processing the inverse transformed, quantized             17. A Code-Excited Linear Prediction (CELP) codebook
 transform-domain coefficients to produce a time-domain                   coding method for encoding sound into first, second and third
 excitation signal, a weighted synthesis filter for processing
                                                                          sets of encoding parameters, comprising:
 the time-domain excitation signal to produce a filtered trans-
                                                                             receiving a sound signal on an input from a microphone or
 form-domain codebook excitation signal, and an amplifier
                                                                                a storage device;
 using the transform-domain codebook gain for scaling the
                                                                             calculating a first target signal for an adaptive codebook
 filtered transform-domain codebook excitation signal to pro-
 duce a transform-domain codebook excitation contribution.                      search in response to the input sound signal;
     9. A CELP codebook coding device as defined in claim 5,         15
                                                                             in a CELP adaptive codebook stage, searching in response
 wherein the adaptive codebook of the CELP adaptive code-                       to the first target signal an adaptive codebook to find an
 book stage is supplied with an adaptive codebook index to                      adaptive codebook index and an adaptive codebook
 produce an adaptive codebook vector, and wherein the calcu-                    gain, the adaptive codebook index and gain forming the
 lator of the third target signal use the adaptive codebook                     first set of encoding parameters;
 vector when the transform-domain codebook follows the               20      in a CELP innovative codebook stage, searching in
 CELP adaptive codebook stage and the switches are in the                       response to a second target signal a CELP innovative
 second position.                                                               codebook to find an innovative codebook index and an
     10.A CELP codebook coding device as defined in claim 5,                    innovative codebook gain, the innovative codebook
 wherein:                                                                       index and gain forming the second set of encoding
    the CELP adaptive codebook stage computes an adaptive            25         parameters;
        codebook excitation contribution by supplying an adap-               in a transform-domain codebook stage, calculating in
        tive codebook index to the adaptive codebook to produce                 response to a third target signal transform-domain coef-
        an adaptive codebook vector, processing the adaptive                    ficients and a transform-domain codebook gain, the
        codebook vector through a weighted synthesis filter to                  transform-domain coefficients and the transform-do-
        produce a filtered adaptive codebook excitation signal,      30         main codebook gain forming the third set of encoding
        and amplifying the filtered adaptive codebook excitation                parameters;
        signal with an amplifier using an adaptive codebook gain             calculating the second target signal and the third target
        to produce the adaptive codebook excitation contribu-                   signal;
        tion; and                                                            selecting an order of the CELP innovative codebook stage
    the CELP innovative codebook stage computes an innova-           35         and the transform-domain codebook stage as a function
        tive codebook excitation contribution by applying an                    of at least one of (a) characteristics of the input sound
        innovative codebook index to the CELP innovative                        signal and (b) a bit rate of a codec using the CELP
        codebook to produce an innovative codebook vector,                      codebook coding method, wherein:
        processing the innovative codebook vector through a                  in a selected order where the CELP innovative codebook
        weighted synthesis filter to produce a filtered innovative   40         stage is first and followed by the transform-domain
        codebook excitation signal, and amplifying the filtered                 codebook stage, the second target signal is determined
        innovative codebook excitation signal with an amplifier                 using the first target signal and information from the
        using an innovative codebook gain to produce the inno-                  CELP adaptive codebook stage and the third target sig-
        vative codebook excitation contribution.                                nal is determined using the second target signal and
     11. A CELP codebook coding device as defined in claim           45         information from the CELP innovative codebook stage;
 10, wherein the third calculator uses the adaptive codebook                    and
 excitation contribution and the innovative codebook excita-                 in a selected order where the transform-domain codebook
 tion contribution when the transform-domain codebook stage                     stage is first and followed by the CELP innovative code-
 is the last codebook stage and the switches are in the first                   book stage, the third target signal is determined using the
 position.                                                           50         first target signal and information from the CELP adap-
     12.A CELP codebook coding device as defined in claim 5,                    tive codebook stage and the second target signal is deter-
 wherein the transform-domain codebook stage comprises a                        mined using the first target signal and information from
 bit budget allocated to the quantization by the quantizer that is              the CELP adaptive codebook stage and the transform-
 a sum of a fixed bit budget and a floating number of bits.                     domain codebook stage wherein each of the receiving,
     13. A CELP codebook coding device as defined in claim           55         calculating, searching and selecting operation is config-
 12, wherein the floating number of bits in a current sub-frame                 ured to be processed by one or more processors, wherein
 comprises bits unused for the quantization in a previous sub-                  the one or more processors is coupled to a memory.
 frame.                                                                      18. A CELP codebook coding method as defined in claim
     14.A CELP codebook coding device as defined in claim 5,              17, comprising bypassing, in response to both the character-
 wherein the transform-domain codebook stage comprises a             60   istics of the input sound signal and the bit rate of the codec
 calculator of the transform-domain codebook gain using                   using the CELP codebook coding method, a last codebook
 transform-domain coefficients from the transform calculator              stage amongst the CELP innovative codebook stage and the
 and quantized transform-domain coefficients from the quan-               transform-domain codebook stage.
 tizer.                                                                      19. A CELP codebook coding method as defined in claim
     15.A CELP codebook coding device as defined in claim 1,         65   17, wherein the selection of the order of the CELP innovative
 wherein the transform-domain codebook stage produces a                   codebook stage and the transform-domain codebook stage
 transform-domain codebook excitation contribution, and                   comprises classifying the input sound signal and changing the
Case 1:21-cv-00457-CFC Document 1-4 Filed 03/29/21 Page 18 of 18 PageID #: 163


                                                     US 8,825,475 B2
                              17                                                                     18
 order of the CELP innovative codebook stage and the trans-                  produce an adaptive codebook vector, processing the
 form-domain codebook stage in response to said classifica-                  adaptive codebook vector through a weighted synthesis
 tion.                                                                       filter to produce a filtered adaptive codebook excitation
    20. A CELP codebook coding method as defined in claim                    signal, and amplifying the filtered adaptive codebook
 19, wherein each of successive segments of the input sound       5          excitation signal with an amplifier using an adaptive
                                                                             codebook gain to produce the adaptive codebook exci-
 signal is classified as active speech segment or inactive
                                                                             tation contribution; and
 speech segment.
    21. A CELP codebook coding method as defined in claim                 computing, in the CELP innovative codebook stage, an
                                                                             innovative codebook excitation contribution by apply-
 17, wherein, in the transform-domain codebook stage, calcu-
 lating transform-domain coefficients comprises calculating a     10         ing an innovative codebook index to the CELP innova-
                                                                             tive codebook to produce an innovative codebook vec-
 transform of the third target signal and quantizing the trans-
 form-domain coefficients from the transform calculation.                    tor, processing the innovative codebook vector through a
                                                                             weighted synthesis filter to produce a filtered innovative
    22. A CELP codebook coding method as defined in claim
                                                                             codebook excitation signal, and amplifying the filtered
 21, wherein the transform is a discrete cosine transform and
 the quantization of the transform-domain coefficients is an      15         innovative codebook excitation signal with an amplifier
                                                                             using an innovative codebook gain to produce the inno-
 algebraic vector quantization.
    23. A CELP codebook coding method as defined in claim                    vative codebook excitation contribution.
                                                                          27. A CELP codebook coding method as defined in claim
 21, comprising processing, in the transform-domain code-
 book stage, the third target signal through a pre-emphasis            26, wherein the third target signal is calculated using the
                                                                  20   adaptive codebook excitation contribution and the innovative
 filter before calculating the transform of said third target
                                                                       codebook excitation contribution when the transform-do-
 signal.
    24. A CELP codebook coding method as defined in claim              main codebook stage is the last codebook stage.
                                                                          28. A CELP codebook coding method as defined in claim
 21, comprising, in the transform-domain codebook stage,
 calculating an inverse transform of the quantized transform-          21, comprising allocating, in the transform-domain codebook
                                                                  25   stage, a bit budget to the quantization of the transform-do-
 domain coefficients, processing the inverse transformed,
 quantized transform-domain coefficients through a de-em-              main coefficients that is a sum of a fixed bit budget and a
                                                                       floating number of bits.
 phasis filter to produce a time-domain excitation signal, pro-
                                                                          29. A CELP codebook coding method as defined in claim
 cessing the time-domain excitation signal through a weighted
 synthesis filter to produce a filtered transform-domain code-         28, wherein the floating number of bits in a current sub-frame
                                                                  30   comprises bits unused for the quantization in a previous sub-
 book excitation signal, and amplifying the filtered transform-
 domain codebook excitation signal using the transform-do-             frame.
                                                                          30. A CELP codebook coding method as defined in claim
 main codebook gain to scale the filtered transform-domain
                                                                       21, comprising, in the transform-domain codebook stage,
 codebook excitation signal to produce a transform-domain
                                                                       calculating the transform-domain codebook gain using the
 codebook excitation contribution.
                                                                  35   transform-domain coefficients and the quantized transform-
    25. A CELP codebook coding method as defined in claim
 21, comprising supplying the adaptive codebook of the CELP            domain coefficients.
                                                                          31. A CELP codebook coding method as defined in claim
 adaptive codebook stage with an adaptive codebook index to
 produce an adaptive codebook vector, and calculating the              17, comprising producing, in the transform-domain code-
                                                                       book stage, a transform-domain codebook excitation contri-
 third target signal using the adaptive codebook vector when
                                                                  40   bution, and using, in the CELP innovative codebook stage, the
 the transform-domain codebook stage follows the CELP
                                                                       transform-domain codebook excitation contribution to refine
 adaptive codebook stage.
                                                                       the adaptive codebook gain.
    26. A CELP codebook coding method as defined in claim
 21, comprising:                                                          32. A CELP codebook coding method as defined in claim
                                                                       17, comprising limiting the adaptive codebook gain in the
    computing, in the CELP adaptive codebook stage, an adap-
       tive codebook excitation contribution by supplying an      45   presence of inactive sound signal segments.
       adaptive codebook index to the adaptive codebook to                                    * * * * *
